EXHIBIT December 21, 2007 Mr. Louis O. Davis, Jr. President Sunshine Savings Bank 1400 E. Park Ave. Tallahassee, Florida 32301 Dear Mr. Davis: This proposal is being made in connection with the proposed minority stock offering (the "Offering") by the to be formed mid-tier holding company (the "Company") for Sunshine Savings Bank (the "Bank"). Keefe, Bruyette and Woods, Inc. ("KBW") will act as the Company's and the Bank's exclusive financial advisor and marketing agent in connection with the Offering. This letter sets forth selected terms and conditions of our engagement. 1.Advisory/Offering Services. As the Bank's and Company's financial advisor and marketing agent, KBW will provide the Bank and the Company with a comprehensive program of services designed to promote an orderly, efficient, cost-effective and long-term stock distribution. KBW will provide financial and logistical advice to the Bank and the Company concerning the Offering and related issues. KBW will assist in providing Offering enhancement services intended to maximize stock sales in the Subscription Offering and to residents of the Bank's market area, if necessary, in the Community Offering. KBW shall provide financial advisory services to the Bank which are typical in connection with an equity offering and include, but are not limited to, overall financial analysis of the Company and the Bank with a focus on identifying factors which impact the valuation of the common stock and providing the appropriate recommendations for the equity valuation. Additionally, post-Offering financial advisory services will include advice on shareholder relations, after-market trading, dividend policy (for both regular and special dividends), stock repurchase strategy, communication with market makers and financial modeling (see Section 8 for details). The nature of the services to be provided by KBW as the Bank's and the Company's financial advisor and marketing agent is further described in Exhibit A attached hereto. 2.Preparation of Offering Documents. The Bank, the Company and their counsel will draft the Registration Statement, Form MHC-2, Prospectus and other documents to be used in connection with the Offering and minority stock issuance. KBW will attend meetings to review these documents and advise you on their form and content. KBW and its counsel will draft Keefe, Bruyette &
